Exhibit 10.8
MakeMusic, Inc. Board Compensation Plan
Effective February 15, 2007
Amended January 31, 2008
Amended January 28, 2009
Amended January 1, 2011

Cash Fee:   Each non-employee director who is not otherwise being compensated by
MakeMusic, Inc. shall be paid a cash fee of $40,000 per calendar year for board
membership. In addition, a director serving as a chairperson of the board of
directors or one or more committees of the board of directors shall be paid an
additional $10,000 per calendar year.

Equity:   Each non-employee director who is not otherwise being compensated by
MakeMusic, Inc. shall receive a stock option grant as of the first business day
of each fiscal year. The terms of the stock option grant are as follows:

  •   non-qualified stock option to purchase 6,000 shares of common stock     •
  issued under the 2003 Equity Incentive Plan, as amended     •   exercise price
shall be the fair market value of common stock as of date of grant     •  
4-year term     •   shares vest ratably over twelve months     •   in the event
the director’s service as a director terminates for any reason or the director
is no longer an eligible director, as defined by this plan, vesting shall
immediately terminate but the director shall be entitled to exercise the option
for any vested shares through the remaining term of the option

Stock option grants for each eligible director who joins the board after the
beginning of the fiscal year shall be the same as above except that for the
first calendar year the director joins the board, the option shall be for a
quantity of shares of common stock equal to a pro rata portion of the 6,000
shares the director would have received if a director on the first business day
of that fiscal year.

 